

	

		II

		109th CONGRESS

		1st Session

		S. 428

		IN THE SENATE OF THE UNITED STATES

		

			February 17, 2005

			Mr. Talent (for himself,

			 Mr. Wyden, Mr.

			 Allen, Mr. Coleman,

			 Ms. Collins, Mr. Corzine, Mr.

			 Dayton, Mrs. Dole,

			 Mr. Graham, and Mr. Vitter) introduced the following bill; which was

			 read twice and referred to the Committee

			 on Finance

		

		A BILL

		To provide $30,000,000,000 in new transportation

		  infrastructure funding in addition to TEA–21 levels through bonding to empower

		  States and local governments to complete significant long-term capital

		  improvement projects for highways, public transportation systems, and rail

		  systems, and for other purposes.

	

	

		1.Short

			 title; etc

			(a)Short

			 titleThis Act may be cited as the Build America Bonds Act of

			 2005.

			

				(b)

				References to Internal Revenue Code of 1986

				Except as otherwise expressly provided, whenever in this Act an

			 amendment or repeal is expressed in terms of an amendment to, or repeal of, a

			 section or other provision, the reference shall be considered to be made to a

			 section or other provision of the Internal Revenue Code of 1986.

			

			2.

			Findings and purpose

			

				(a)

				Findings

				Congress finds the following:

				

					(1)

					Our Nation’s highways, public transportation systems, and rail

			 systems drive our economy, enabling all industries to achieve growth and

			 productivity that makes America strong and prosperous.

				

					(2)

					The establishment, maintenance, and improvement of the national

			 transportation network is a national priority, for economic, environmental,

			 energy, security, and other reasons.

				

					(3)

					The ability to move people and goods is critical to maintaining

			 State, metropolitan, rural, and local economies.

				

					(4)

					The construction of infrastructure requires the skills of

			 numerous occupations, including those in the contracting, engineering, planning

			 and design, materials supply, manufacturing, distribution, and safety

			 industries.

				

					(5)

					Investing in transportation infrastructure creates long-term

			 capital assets for the Nation that will help the United States address its

			 enormous infrastructure needs and improve its economic productivity.

				

					(6)

					Investment in transportation infrastructure creates jobs and

			 spurs economic activity to put people back to work and stimulate the

			 economy.

				

					(7)

					Every billion dollars in transportation investment has the

			 potential to create up to 47,500 jobs.

				

					(8)

					Every dollar invested in the Nation’s transportation

			 infrastructure yields at least $5.70 in economic benefits because of reduced

			 delays, improved safety, and reduced vehicle operating costs.

				

					(9)

					The proposed increases to the Transportation Equity Act for the

			 21st Century (TEA–21) will not be sufficient to compensate for the Nation’s

			 transportation infrastructure deficit.

				

				(b)

				Purpose

				The purpose of this Act is to provide financing for long-term

			 infrastructure capital investments that are not currently being met by existing

			 transportation and infrastructure investment programs, including mega-projects,

			 projects of national significance, multistate transportation corridors,

			 intermodal transportation facilities, and transportation and security

			 improvements to highways, public transportation systems, and rail

			 systems.

			

			3.

			Credit to holders of Build America bonds

			

				(a)

				In general

				Part IV of subchapter A of chapter 1 (relating to credits against

			 tax) is amended by adding at the end the following new subpart:

				

					

						H

						Nonrefundable credit for holders of Build America

				bonds

						

							Sec. 54. Credit to holders of Build

				  America bonds.

						

						

							54.

							Credit to holders of Build America bonds

							

								(a)

								Allowance of credit

								In the case of a taxpayer who holds a Build America bond on a

				credit allowance date of such bond which occurs during the taxable year, there

				shall be allowed as a credit against the tax imposed by this chapter for such

				taxable year an amount equal to the sum of the credits determined under

				subsection (b) with respect to credit allowance dates during such year on which

				the taxpayer holds such bond.

							

								(b)

								Amount of credit

								

									(1)

									In general

									The amount of the credit determined under this subsection with

				respect to any credit allowance date for a Build America bond is 25 percent of

				the annual credit determined with respect to such bond.

								

									(2)

									Annual credit

									The annual credit determined with respect to any Build America

				bond is the product of—

									

										(A)

										the applicable credit rate, multiplied by

									

										(B)

										the outstanding face amount of the bond.

									

									(3)

									Applicable credit rate

									For purposes of paragraph (2), the applicable credit rate with

				respect to an issue is the rate equal to an average market yield (as of the day

				before the date of sale of the issue) on outstanding long-term corporate debt

				obligations (determined in such manner as the Secretary prescribes).

								

									(4)

									Credit allowance date

									For purposes of this section, the term credit allowance

				date means—

									

										(A)

										March 15,

									

										(B)

										June 15,

									

										(C)

										September 15, and

									

										(D)

										December 15.

									Such term

				includes the last day on which the bond is outstanding.

									(5)

									Special rule for issuance and redemption

									In the case of a bond which is issued during the 3-month period

				ending on a credit allowance date, the amount of the credit determined under

				this subsection with respect to such credit allowance date shall be a ratable

				portion of the credit otherwise determined based on the portion of the 3-month

				period during which the bond is outstanding. A similar rule shall apply when

				the bond is redeemed.

								

								(c)

								Limitation based on amount of tax

								

									(1)

									In general

									The credit allowed under subsection (a) for any taxable year

				shall not exceed the excess of—

									

										(A)

										the sum of the regular tax liability (as defined in section

				26(b)) plus the tax imposed by section 55, over

									

										(B)

										the sum of the credits allowable under this part (other than

				this subpart and subpart C).

									

									(2)

									Carryover of unused credit

									If the credit allowable under subsection (a) exceeds the

				limitation imposed by paragraph (1) for such taxable year, such excess shall be

				carried to the succeeding taxable year and added to the credit allowable under

				subsection (a) for such taxable year.

								

								(d)

								Credit included in gross income

								Gross income includes the amount of the credit allowed to the

				taxpayer under this section (determined without regard to subsection (c)) and

				the amount so included shall be treated as interest income.

							

								(e)

								Build America bond

								For purposes of this part, the term Build America

				bond means any bond issued as part of an issue if—

								

									(1)

									the net spendable proceeds from the sale of such issue are to

				be used—

									

										(A)

										for expenditures incurred after the date of the enactment of

				this section for any qualified project, or

									

										(B)

										for deposit in the Build America Trust Account for repayment of

				Build America bonds at maturity,

									

									(2)

									the bond is issued by the Transportation Finance Corporation,

				is in registered form, and meets the Build America bond limitation requirements

				under subsection (g),

								

									(3)

									the Transportation Finance Corporation certifies that it meets

				the State contribution requirement of subsection (k) with respect to such

				project, as in effect on the date of issuance,

								

									(4)

									the Transportation Finance Corporation certifies that the State

				in which an approved qualified project is located meets the requirement

				described in subsection (l),

								

									(5)

									except for bonds issued in accordance with subsection (g)(6),

				the term of each bond which is part of such issue does not exceed 30

				years,

								

									(6)

									the payment of principal with respect to such bond is the

				obligation of the Transportation Finance Corporation, and

								

									(7)

									with respect to bonds described in paragraph (1)(A), the issue

				meets the requirements of subsection (h) (relating to arbitrage).

								

								(f)

								Qualified project

								For purposes of this section—

								

									(1)

									In general

									The term qualified project means any—

									

										(A)

										qualified highway project, and

									

										(B)

										qualified public transportation project,

									proposed

				by 1 or more States and approved by the Transportation Finance

				Corporation.

									(2)

									Qualified highway project

									(A)In

				generalThe term qualified highway project means

				any—

										(i)project of

				regional or national significance,

										(ii)multistate

				corridor program,

										(iii)border

				planning, operations, technology, and capacity improvement program, and

										(iv)freight intermodal connector

				project.

										(B)Projects of

				regional and national significance

										(i)In

				generalThe term project of regional or national

				significance means the eligible project costs of any surface

				transportation project which is eligible for Federal assistance under title 23,

				United States Code, including any freight rail project and activity eligible

				under such title, if such eligible project costs are reasonably anticipated to

				equal or exceed the lesser of—

											(I)$100,000,000,

				or

											(II)50 percent of

				the amount of Federal highway assistance funds apportioned for the most

				recently completed fiscal year to the State in which the project is

				located.

											(ii)Eligible

				project costsThe term eligible project costs means

				the costs of—

											(I)development phase

				activities, including planning, feasibility analysis, revenue forecasting,

				environmental review, preliminary engineering and design work, and other

				preconstruction activities, and

											(II)construction,

				reconstruction, rehabilitation, and acquisition of real property (including

				land related to the project and improvements to land), environmental

				mitigation, construction contingencies, acquisition of equipment, and

				operational improvements.

											(iii)Criteria for

				approvalThe Transportation Finance Corporation may approve a

				project of regional or national significance only if the Corporation determines

				that the project is based on the results of preliminary engineering, and is

				justified based on the project's ability—

											(I)to generate

				national or regional economic benefits, including creating jobs, expanding

				business opportunities, and impacting the gross domestic product,

											(II)to reduce

				congestion, including impacts in the State, region, and Nation,

											(III)to improve

				transportation safety, including reducing transportation accidents, injuries,

				and fatalities, and

											(IV)to otherwise

				enhance the national transportation system.

											(C)Multistate

				corridor program

										(i)In

				generalThe term multistate corridor program means

				any program for multistate highway and multimodal planning studies and

				construction.

										(ii)Criteria for

				approvalThe Transportation Finance Corporation shall consider in

				approving any multistate corridor program—

											(I)the existence and

				significance of signed and binding multijurisdictional agreements,

											(II)prospects for

				early completion of the program, or

											(III)whether the

				projects under such program to be studied or constructed are located on

				corridors identified by section 1105(c) of the Intermodal Surface

				Transportation Efficiency Act of 1991 (Public Law 102–240; 105 Stat.

				2032).

											(D)Border

				planning, operations, technology, and capacity improvement program

										(i)In

				generalThe term border planning, operations, technology,

				and capacity improvement program means any program which includes 1 or

				more eligible activities to support coordination and improvement in bi-national

				transportation planning, operations, efficiency, information exchange, safety,

				and security at the international borders of the United States with Canada and

				Mexico.

										(ii)Eligible

				activitiesFor purposes of this subparagraph, the term

				eligible activities means—

											(I)highway and

				multimodal planning or environmental studies,

											(II)cross-border

				port of entry and safety inspection improvements, including operational

				enhancements and technology applications,

											(III)technology and

				information exchange activities, and

											(IV)right-of-way

				acquisition, design, and construction, as needed to implement the enhancements

				or applications described in subclauses (II) and (III), to decrease air

				pollution emissions from vehicles or inspection facilities at border crossings,

				or to increase highway capacity at or near international borders.

											(E)Freight

				intermodal connector project

										(i)In

				generalThe term freight intermodal connector

				project means any project for the construction of and improvements to

				publicly owned freight intermodal connectors to the National Highway System,

				the provision of access to such connectors, and operational improvements for

				such connectors (including capital investment for intelligent transportation

				systems), except that a project located within the boundaries of an intermodal

				freight facility shall only include highway infrastructure modifications

				necessary to facilitate direct intermodal access between the connector and the

				facility.

										(ii)Criteria for

				approvalThe Transportation Finance Corporation shall consider in

				approving any freight intermodal connector project the criteria set forth in

				the report of the Department of Transportation to Congress entitled

				Pulling Together: The NHS and its Connections to Major Intermodal

				Terminals.

										(iii)Freight

				intermodal connectorThe term freight intermodal

				connector means the roadway that connects to an intermodal freight

				facility that carries or will carry intermodal traffic.

										(iv)Intermodal

				freight facilityThe term intermodal freight

				facility means a port, airport, truck-rail terminal, and pipeline-truck

				terminal.

										

									(3)

									Qualified public transportation project

									The term qualified public transportation project

				means a project for public transportation facilities or other facilities which

				are eligible for assistance under title 49, United States Code, including

				intercity passenger rail.

								

								(g)

								Limitation on amount of bonds designated; allocation of bond

				proceeds

								

									(1)

									National limitation

									There is a Build America bond limitation for each calendar

				year. Such limitation is—

									

										(A)

										with respect to bonds described in subsection (e)(1)(A)—

										

											(i)

											$5,500,000,000 for 2005,

										

											(ii)

											$8,000,000,000 for 2006,

										

											(iii)

											$8,000,000,000 for 2007,

										

											(iv)

											$3,000,000,000 for 2008,

										

											(v)

											$3,000,000,000 for 2009,

										

											(vi)

											$2,500,000,000 for 2010, and

										

											(vii)

											except as provided in paragraph (4), zero thereafter,

				plus

										

										(B)

										with respect to bonds described in subsection (e)(1)(B), such

				amount each calendar year as determined necessary by the Transportation Finance

				Corporation to provide funds in the Build America Trust Account for the

				repayment of Build America bonds at maturity, except that the aggregate amount

				of such bonds for all calendar years shall not exceed $9,000,000,000.

									

									(2)

									Allocation of bonds for highway and public transportation

				purposes

									Except with respect to qualified projects described in

				subsection (j)(3), and subject to paragraph (3)—

									

										(A)

										Qualified highway projects

										From Build America bonds issued under the annual limitation in

				paragraph (1)(A), the Transportation Finance Corporation shall allocate 80

				percent of the net spendable proceeds to the States for qualified highway

				projects designated by law from recommendations submitted to Congress

				identifying various projects approved as meeting the criteria required for each

				such project by the Transportation Finance Corporation.

									

										(B)

										Qualified public transportation projects

										From Build America bonds issued under the annual limitation in

				paragraph (1)(A), the Transportation Finance Corporation shall allocate 20

				percent of the net spendable proceeds to the States for qualified public

				transportation projects designated by law from recommendations submitted to

				Congress identifying various projects approved as meeting the criteria required

				for each such project by the Transportation Finance Corporation.

									

									(3)

									Minimum allocations to States

									In making allocations for each calendar year under paragraph

				(2), the Transportation Finance Corporation shall ensure that the amount

				allocated for qualified projects located in each State for such calendar year

				is not less than 1/2 percent of the total amount allocated

				for such year.

								

									(4)

									Carryover of unused issuance limitation

									If for any calendar year the limitation amount imposed by

				paragraph (1) exceeds the amount of Build America bonds issued during such

				year, such excess shall be carried forward to one or more succeeding calendar

				years as an addition to the limitation imposed by paragraph (1) and until used

				by issuance of Build America bonds.

								

									(5)

									Issuance of small denomination bonds

									From the Build America bond limitation for each year, the

				Transportation Finance Corporation shall issue a limited quantity of Build

				America bonds in small denominations suitable for purchase as gifts by

				individual investors wishing to show their support for investing in America’s

				infrastructure.

								

								(h)

								Special rules relating to arbitrage

								

									(1)

									In general

									Subject to paragraph (2), an issue shall be treated as meeting

				the requirements of this subsection if as of the date of issuance, the

				Transportation Finance Corporation reasonably expects—

									

										(A)

										to spend at least 85 percent of the net spendable proceeds from

				the sale of the issue for 1 or more qualified projects within the 5-year period

				beginning on such date,

									

										(B)

										to incur a binding commitment with a third party to spend at

				least 10 percent of the net spendable proceeds from the sale of the issue, or

				to commence construction, with respect to such projects within the 12-month

				period beginning on such date, and

									

										(C)

										to proceed with due diligence to complete such projects and to

				spend the net spendable proceeds from the sale of the issue.

									

									(2)

									Spent proceeds

									Net spendable proceeds are considered spent by the

				Transportation Finance Corporation when a sponsor of a qualified project

				obtains a reimbursement from the Transportation Finance Corporation for

				eligible project costs.

								

									(3)

									Rules regarding continuing compliance after 5-year

				determination

									If at least 85 percent of the net spendable proceeds from the

				sale of the issue is not expended for 1 or more qualified projects within the

				5-year period beginning on the date of issuance, but the requirements of

				paragraph (1) are otherwise met, an issue shall be treated as continuing to

				meet the requirements of this subsection if the Transportation Finance

				Corporation uses all unspent net spendable proceeds from the sale of the issue

				to redeem bonds of the issue within 90 days after the end of such 5-year

				period.

								

									(4)

									Reallocation

									In the event the recipient of an allocation under subsection

				(g) fails to demonstrate to the satisfaction of the Transportation Finance

				Corporation that its actions will allow the Transportation Finance Corporation

				to meet the requirements under this subsection, the Transportation Finance

				Corporation may redistribute the allocation meant for such recipient to other

				recipients.

								

								(i)

								Recapture of portion of credit where cessation of

				compliance

								

									(1)

									In general

									If any bond which when issued purported to be a Build America

				bond ceases to be such a qualified bond, the Transportation Finance Corporation

				shall pay to the United States (at the time required by the Secretary) an

				amount equal to the sum of—

									

										(A)

										the aggregate of the credits allowable under this section with

				respect to such bond (determined without regard to subsection (c)) for taxable

				years ending during the calendar year in which such cessation occurs and the 2

				preceding calendar years, and

									

										(B)

										interest at the underpayment rate under section 6621 on the

				amount determined under subparagraph (A) for each calendar year for the period

				beginning on the first day of such calendar year.

									

									(2)

									Failure to pay

									If the Transportation Finance Corporation fails to timely pay

				the amount required by paragraph (1) with respect to such bond, the tax imposed

				by this chapter on each holder of any such bond which is part of such issue

				shall be increased (for the taxable year of the holder in which such cessation

				occurs) by the aggregate decrease in the credits allowed under this section to

				such holder for taxable years beginning in such 3 calendar years which would

				have resulted solely from denying any credit under this section with respect to

				such issue for such taxable years.

								

									(3)

									Special rules

									

										(A)

										Tax benefit rule

										The tax for the taxable year shall be increased under paragraph

				(2) only with respect to credits allowed by reason of this section which were

				used to reduce tax liability. In the case of credits not so used to reduce tax

				liability, the carryforwards and carrybacks under section 39 shall be

				appropriately adjusted.

									

										(B)

										No credits against tax

										Any increase in tax under paragraph (2) shall not be treated as

				a tax imposed by this chapter for purposes of determining—

										

											(i)

											the amount of any credit allowable under this part, or

										

											(ii)

											the amount of the tax imposed by section 55.

										

								(j)

								Build America Trust Account

								

									(1)

									In general

									The following amounts shall be held in a Build America Trust

				Account by the Transportation Finance Corporation:

									

										(A)

										The proceeds from the sale of all bonds issued under this

				section.

									

										(B)

										The amount of any matching contributions with respect to such

				bonds.

									

										(C)

										The investment earnings on proceeds from the sale of such

				bonds.

									

										(D)

										Any earnings on any amounts described in subparagraph (A), (B),

				or (C).

									

									(2)

									Use of funds

									Amounts in the Build America Trust Account may be used only to

				pay costs of qualified projects, redeem Build America bonds, and fund the

				operations of the Transportation Finance Corporation, except that amounts

				withdrawn from the Build America Trust Account to pay costs of qualified

				projects may not exceed the aggregate proceeds from the sale of Build America

				bonds described in subsection (e)(1)(A).

								

									(3)

									Use of remaining funds in Build America Trust

				Account

									Upon the redemption of all Build America bonds issued under

				this section, any remaining amounts in the Build America Trust Account shall be

				available to the Transportation Finance Corporation to pay the costs of any

				qualified project.

								

									(4)

									Costs of qualified projects

									For purposes of this section, the costs of qualified projects

				which may be funded by amounts in the Build America Trust Account may only

				relate to capital investments in depreciable assets and may not include any

				costs relating to operations, maintenance, or rolling stock.

								

									(5)

									Applicability of Federal law

									The requirements of any Federal law, including titles 23, 40,

				and 49 of the United States Code, which would otherwise apply to projects to

				which the United States is a party or to funds made available under such law

				and projects assisted with those funds shall apply to—

									

										(A)

										funds made available under the Build America Trust Account for

				similar qualified projects, including contributions required under subsection

				(k), and

									

										(B)

										similar qualified projects assisted by the Transportation

				Finance Corporation through the use of such funds.

									

									(6)

									Investment

									It shall be the duty of the Transportation Finance Corporation

				to invest in investment grade obligations such portion of the Build America

				Trust Account as is not, in the judgment of the Board of Directors of the

				Transportation Finance Corporation, required to meet current withdrawals. To

				the maximum extent practicable, investments should be made in securities that

				support transportation investment at the State and local level.

								

								(k)

								State contribution requirements

								

									(1)

									In general

									For purposes of subsection (e)(3), the State contribution

				requirement of this subsection is met with respect to any qualified project if

				the Transportation Finance Corporation has received from 1 or more States, not

				later than the date of issuance of the bond, written commitments for matching

				contributions of not less than 20 percent (or such smaller percentage as

				determined under title 23, United States Code, for such State) of the cost of

				the qualified project.

								

									(2)

									State matching contributions may not include Federal

				funds

									For purposes of this subsection, State matching contributions

				shall not be derived, directly or indirectly, from Federal funds, including any

				transfers from the Highway Trust Fund under section 9503.

								

								(l)

								Utilization of updated construction technology for qualified

				projects

								For purposes of subsection (e)(4), the requirement of this

				subsection is met if the appropriate State agency relating to the qualified

				project has updated its accepted construction technologies to match a list

				prescribed by the Secretary of Transportation and in effect on the date of the

				approval of the project as a qualified project.

							

								(m)

								Other definitions and special rules

								For purposes of this section—

								

									(1)

									Administrative costs

									The term administrative costs shall only include

				costs of issuance of Build America bonds and operation costs of the

				Transportation Corporation.

								

									(2)

									Bond

									The term bond includes any obligation.

								

									(3)

									Net spendable proceeds

									The term net spendable proceeds means the proceeds

				from the sale of any Build America bond issued under this section reduced by

				not more than 5 percent of such proceeds for administrative costs.

								

									(4)

									State

									The term State shall have the meaning given such

				term by section 101 of title 23, United States Code.

								

									(5)

									Treatment of changes in use

									For purposes of subsection (e)(1)(A), the net spendable

				proceeds from the sale of an issue shall not be treated as used for a qualified

				project to the extent that the Transportation Finance Corporation takes any

				action within its control which causes such proceeds not to be used for a

				qualified project. The Secretary shall specify remedial actions which may be

				taken (including conditions to taking such remedial actions) to prevent an

				action described in the preceding sentence from causing a bond to fail to be a

				Build America bond.

								

									(6)

									Partnership; s Corporation; and other pass-thru

				entities

									In the case of a partnership, trust, S corporation, or other

				pass-thru entity, rules similar to the rules of section 41(g) shall apply with

				respect to the credit allowable under subsection (a).

								

									(7)

									Bonds held by regulated investment companies

									If any Build America bond is held by a regulated investment

				company, the credit determined under subsection (a) shall be allowed to

				shareholders of such company under procedures prescribed by the

				Secretary.

								

									(8)

									Credits may be stripped

									Under regulations prescribed by the Secretary—

									

										(A)

										In general

										There may be a separation (including at issuance) of the

				ownership of a Build America bond and the entitlement to the credit under this

				section with respect to such bond. In case of any such separation, the credit

				under this section shall be allowed to the person who on the credit allowance

				date holds the instrument evidencing the entitlement to the credit and not to

				the holder of the bond.

									

										(B)

										Certain rules to apply

										In the case of a separation described in subparagraph (A), the

				rules of section 1286 shall apply to the Build America bond as if it were a

				stripped bond and to the credit under this section as if it were a stripped

				coupon.

									

									(9)

									Credits may be transferred

									Nothing in any law or rule of law shall be construed to limit

				the transferability of the credit or bond allowed by this section through sale

				and repurchase agreements.

								

									(10)

									Reporting

									The Transportation Finance Corporation shall submit reports

				similar to the reports required under section 149(e).

								

									(11)

									Prohibition on use of Highway Trust Fund

									Notwithstanding any other provision of law, no funds derived

				from the Highway Trust Fund established under section 9503 shall be used to pay

				costs associated with the Build America bonds issued under this section.

								.

			

				(b)

				Amendments to other Code sections

				

					(1)

					Reporting

					Subsection (d) of section 6049 (relating to returns regarding

			 payments of interest) is amended by adding at the end the following new

			 paragraph:

					

						

							(8)

							Reporting of credit on Build America bonds

							

								(A)

								In general

								For purposes of subsection (a), the term interest

				includes amounts includible in gross income under section 54(d) and such

				amounts shall be treated as paid on the credit allowance date (as defined in

				section 54(b)(4)).

							

								(B)

								Reporting to corporations, etc

								Except as otherwise provided in regulations, in the case of any

				interest described in subparagraph (A), subsection (b)(4) shall be applied

				without regard to subparagraphs (A), (H), (I), (J), (K), and (L)(i) of such

				subsection.

							

								(C)

								Regulatory authority

								The Secretary may prescribe such regulations as are necessary

				or appropriate to carry out the purposes of this paragraph, including

				regulations which require more frequent or more detailed reporting.

							.

				

					(2)

					Treatment for estimated tax purposes

					

						(A)

						Individual

						Section 6654 (relating to failure by individual to pay estimated

			 income tax) is amended by redesignating subsection (m) as subsection (n) and by

			 inserting after subsection (l) the following new subsection:

						

							

								(m)

								Special rule for holders of Build America bonds

								For purposes of this section, the credit allowed by section 54

				to a taxpayer by reason of holding a Build America bond on a credit allowance

				date shall be treated as if it were a payment of estimated tax made by the

				taxpayer on such date.

							.

					

						(B)

						Corporate

						Subsection (g) of section 6655 (relating to failure by

			 corporation to pay estimated income tax) is amended by adding at the end the

			 following new paragraph:

						

							

								(5)

								Special rule for holders of Build America bonds

								For purposes of this section, the credit allowed by section 54

				to a taxpayer by reason of holding a Build America bond on a credit allowance

				date shall be treated as if it were a payment of estimated tax made by the

				taxpayer on such date.

							.

					

				(c)

				Clerical amendments

				

					(1)

					The table of subparts for part IV of subchapter A of chapter 1 is

			 amended by adding at the end the following new item:

					

						

							Subpart H. nonrefundable credit for

				holders of Build America

				bonds.

						

						.

				

					(2)

					Section 6401(b)(1) is amended by striking and G

			 and inserting G, and H.

				

				(d)

				Effective date

				The amendments made by this section shall apply to obligations

			 issued after the date of the enactment of this Act.

			

			4.

			Transportation Finance Corporation

			

				(a)

				Establishment and status

				There is established a body corporate to be known as the

			 Transportation Finance Corporation (hereafter in this section

			 referred to as the Corporation). The Corporation is not a

			 department, agency, or instrumentality of the United States Government, and

			 shall not be subject to title 31, United States Code.

			

				(b)

				Principal office; application of laws

				The principal office and place of business of the Corporation

			 shall be in the District of Columbia, and, to the extent consistent with this

			 section, the District of Columbia Business Corporation Act (D.C. Code 29–301 et

			 seq.) shall apply.

			

				(c)

				Functions of Corporation

				The Corporation shall—

				

					(1)

					issue Build America bonds for the financing of qualified projects

			 as required under section 54 of the Internal Revenue Code of 1986,

				

					(2)

					establish and operate the Build America Trust Account as required

			 under section 54(j) of such Code,

				

					(3)

					act as a centralized entity to provide financing for qualified

			 projects,

				

					(4)

					leverage resources and stimulate public and private investment in

			 transportation infrastructure,

				

					(5)

					encourage States to create additional opportunities for the

			 financing of transportation infrastructure and to provide technical assistance

			 to States, if needed,

				

					(6)

					perform any other function the sole purpose of which is to carry

			 out the financing of qualified projects through Build America bonds, and

				

					(7)

					not later than February 15 of each year submit a report to

			 Congress—

					

						(A)

						describing the activities of the Corporation for the preceding

			 year, and

					

						(B)

						specifying whether the amounts deposited and expected to be

			 deposited in the Build America Trust Account are sufficient to fully repay at

			 maturity the principal of any outstanding Build America bonds issued pursuant

			 to such section 54.

					

				(d)

				Powers of Corporation

				The Corporation—

				

					(1)

					may sue and be sued, complain and defend, in its corporate name,

			 in any court of competent jurisdiction,

				

					(2)

					may adopt, alter, and use a seal, which shall be judicially

			 noticed,

				

					(3)

					may prescribe, amend, and repeal such rules and regulations as

			 may be necessary for carrying out the functions of the Corporation,

				

					(4)

					may make and perform such contracts and other agreements with any

			 individual, corporation, or other private or public entity however designated

			 and wherever situated, as may be necessary for carrying out the functions of

			 the Corporation,

				

					(5)

					may determine and prescribe the manner in which its obligations

			 shall be incurred and its expenses allowed and paid,

				

					(6)

					may, as necessary for carrying out the functions of the

			 Corporation, employ and fix the compensation of employees and officers,

				

					(7)

					may lease, purchase, or otherwise acquire, own, hold, improve,

			 use, or otherwise deal in and with such property (real, personal, or mixed) or

			 any interest therein, wherever situated, as may be necessary for carrying out

			 the functions of the Corporation,

				

					(8)

					may accept gifts or donations of services or of property (real,

			 personal, or mixed), tangible or intangible, in furtherance of the purposes of

			 this Act, and

				

					(9)

					shall have such other powers as may be necessary and incident to

			 carrying out this Act.

				

				(e)

				Nonprofit entity; restriction on use of moneys; conflict of

			 interests; audits

				

					(1)

					Nonprofit entity

					The Corporation shall be a nonprofit corporation and shall have

			 no capital stock.

				

					(2)

					Restriction

					No part of the Corporation’s revenue, earnings, or other income

			 or property shall inure to the benefit of any of its directors, officers, or

			 employees, and such revenue, earnings, or other income or property shall only

			 be used for carrying out the purposes of this Act.

				

					(3)

					Conflict of interests

					No director, officer, or employee of the Corporation shall in any

			 manner, directly or indirectly participate in the deliberation upon or the

			 determination of any question affecting his or her personal interests or the

			 interests of any corporation, partnership, or organization in which he or she

			 is directly or indirectly interested.

				

					(4)

					Audits

					

						(A)

						Audits by independent certified public accountants

						

							(i)

							In general

							The Corporation’s financial statements shall be audited annually

			 in accordance with generally accepted auditing standards by independent

			 certified public accountants that are certified by a regulatory authority of a

			 State or other political subdivision of the United States. The audits shall be

			 conducted at the place or places where the accounts of the Corporation are

			 normally kept. All books, accounts, financial records, reports, files, and all

			 other papers, things, or property belonging to or in use by the Corporation and

			 necessary to facilitate the audit shall be made available to the person or

			 persons conducting the audits, and full facilities for verifying transactions

			 with the balances or securities held by depositories, fiscal agents, and

			 custodians shall be afforded to such person or persons.

						

							(ii)

							Reporting requirements

							The report of each annual audit described in clause (i) shall be

			 included in the annual report required by subsection (c)(8).

						

						(B)

						Record keeping requirements

						The Corporation shall ensure that each recipient of assistance

			 from the Corporation keeps—

						

							(i)

							separate accounts with respect to such assistance,

						

							(ii)

							such records as may be reasonably necessary to fully

			 disclose—

							

								(I)

								the amount and the disposition by such recipient of the proceeds

			 of such assistance,

							

								(II)

								the total cost of the project or undertaking in connection with

			 which such assistance is given or used, and the extent to which such costs are

			 for a qualified project, and

							

								(III)

								the amount and nature of that portion of the cost of the project

			 or undertaking supplied by other sources, and

							

							(iii)

							such other records as will facilitate an effective audit.

						

						(C)

						Audit and examination of books

						The Corporation shall ensure that the Corporation, or any of the

			 Corporation’s duly authorized representatives, shall have access for the

			 purpose of audit and examination to any books, documents, papers, and records

			 of any recipient of assistance from the Corporation that are pertinent to such

			 assistance.

					

				(f)

				Exemption from taxes

				

					(1)

					In general

					The Corporation, including its franchise, capital, reserves,

			 surplus, sinking funds, mortgages or other security holdings, and income, shall

			 be exempt from all taxation now or hereafter imposed by the United States, by

			 any territory, dependency, or possession thereof, or by any State, county,

			 municipality, or local taxing authority, except that any real property of the

			 Corporation shall be subject to State, territorial, county, municipal, or local

			 taxation to the same extent according to its value as other real property is

			 taxed.

				

					(2)

					Financial obligations

					Build America bonds or other obligations issued by the

			 Corporation and the interest on or tax credits with respect to its bonds or

			 other obligations shall not be subject to taxation by any State, county,

			 municipality, or local taxing authority.

				

				(g)

				Assistance for transportation purposes

				

					(1)

					In general

					In order to carry out the corporate functions described in

			 subsection (c), the Corporation shall be eligible to receive discretionary

			 grants, contracts, gifts, contributions, or technical assistance from any

			 Federal department or agency, to the extent permitted by law.

				

					(2)

					Agreement

					In order to receive any assistance described in this subsection,

			 the Corporation shall enter into an agreement with the Federal department or

			 agency providing such assistance, under which the Corporation agrees—

					

						(A)

						to use such assistance to provide funding and technical

			 assistance only for activities which the Board of Directors of the Corporation

			 determines are consistent with the corporate functions described in subsection

			 (c), and

					

						(B)

						to review the activities of State transportation agencies and

			 other entities receiving assistance from the Corporation to assure that the

			 corporate functions described in subsection (c) are carried out.

					

					(3)

					Construction

					Nothing in this section shall be construed to establish the

			 Corporation as a department, agency, or instrumentality of the United States

			 Government, or to establish the members of the Board of Directors of the

			 Corporation, or the officers and employees of the Corporation, as officers or

			 employees of the United States Government.

				

				(h)

				Management of Corporation

				

					(1)

					Board of Directors; membership; designation of chairperson and

			 vice chairperson; appointment considerations; term; vacancies

					

						(A)

						Board of Directors

						The management of the Corporation shall be vested in a board of

			 directors composed of 15 members appointed by the President, by and with the

			 advice and consent of the Senate.

					

						(B)

						Chairperson and vice chairperson

						The President shall designate 1 member of the Board to serve as

			 Chairperson of the Board and 1 member to serve as Vice Chairperson of the

			 Board.

					

						(C)

						Individuals from private life

						Eleven members of the Board shall be appointed from private

			 life.

					

						(D)

						Federal officers and employees

						Four members of the Board shall be appointed from among officers

			 and employees of agencies of the United States concerned with infrastructure

			 development.

					

						(E)

						Appointment considerations

						All members of the Board shall be appointed on the basis of their

			 understanding of and sensitivity to infrastructure development processes.

			 Members of the Board shall be appointed so that not more than 8 members of the

			 Board are members of any 1 political party.

					

						(F)

						Terms

						Members of the Board shall be appointed for terms of 3 years,

			 except that of the members first appointed, as designated by the President at

			 the time of their appointment, 5 shall be appointed for terms of 1 year and 5

			 shall be appointed for terms of 2 years.

					

						(G)

						Vacancies

						A member of the Board appointed to fill a vacancy occurring

			 before the expiration of the term for which that member’s predecessor was

			 appointed shall be appointed only for the remainder of that term. Upon the

			 expiration of a member’s term, the member shall continue to serve until a

			 successor is appointed and is qualified.

					

					(2)

					Compensation, actual, necessary, and transportation

			 expenses

					Members of the Board shall serve without additional compensation,

			 but may be reimbursed for actual and necessary expenses not exceeding $100 per

			 day, and for transportation expenses, while engaged in their duties on behalf

			 of the Corporation.

				

					(3)

					Quorum

					A majority of the Board shall constitute a quorum.

				(4)President of

			 CorporationThe Board of Directors shall appoint a president of

			 the Corporation on such terms as the Board may determine.

				

